Per Curiam.*
This is a companion case to Wisconsin E. R. Board v. J. P. Cullen & Son, wherein Clarence Allard applied to the Wisconsin Employment Relations Board for redress. In this action Robert Schroeder was employed by respondent as a laborer on the Marinette project on September 12, 1946, and was later discharged. The board found the termination of his services was an unfair labor practice and entered a cease-and-desist order and directed notices to be posted by respondent and the employee reimbursed for his loss of wages. The procedure thereafter was the same as the Allard case. This case was argued and submitted with the case of Wisconsin E. R. Board v. J. P. Cullen & Son, ante, p. 105, 33 N. W. (2d) 182, and is ruled by the decision therein.
Judgment reversed, and the cause remanded for further proceedings according to law.
Martin, J., took no part.

The opinion in,this case was prepared by the late Mr. Justice Barlow.